After Remand by the Alabama Supreme Court

McMILLAN, Judge.
On October 26, 2007, this court affirmed the trial court’s revocation of Sylvester James Abrams’s probation by unpublished memorandum. Abrams v. State (No. CR-06-1288, October 26, 2007),-So.3d-(Ala.Crim.App.2007) (table). On May 2, 2008, the Alabama Supreme Court reversed this court’s judgment and remanded the cause for further proceedings. Ex parte Abrams, 3 So.3d 819 (Ala.2008). The Supreme Court held that Abrams’s sufficiency-of-the-evidence claim was not procedurally barred and that his probation could not be revoked for failure to pass a drug test because a drug test predated his sentence of probation, and nothing suggested that his probation was conditioned upon a negative drug test. In accordance with the opinion of the Alabama Supreme Court, the trial court’s order revoking Abrams’s probation is reversed, and this cause is remanded to the trial court for further proceedings consistent with the Alabama Supreme Court’s opinion.
REVERSED AND REMANDED.
BASCHAB, P.J., and SHAW, WISE, and WELCH, JJ., concur.